--------------------------------------------------------------------------------

Exhibit 10.26
 
FIRST AMENDMENT TO THE LICENSE AGREEMENT
 
This First Amendment to the License Agreement (“First Amendment”) is entered
into, and made effective on, August 4, 2011 by and between Health Discovery
Corporation, a Georgia corporation (“HDC”), having its principal place of
business at 2 East Bryan Street, Suite #610, Savannah, GA 31401 (“HDC”), and
Abbott Molecular Inc., a Delaware corporation having its principal place of
business at 1300 East Touhy Avenue, Des Plaines, IL, 60018 (“Abbott”),
collectively referred to as the “Parties.”
 
WHEREAS, the Parties entered into a License Agreement dated as of January 30,
2009 (the “License Agreement”).
 
WHEREAS, the Parties wish to terminate HDC’s grant of a co-exclusive, worldwide,
royalty-bearing license for Laboratory Developed Tests.
 
Therefore, the Parties to this First Amendment have mutually agreed to terminate
their respective obligations under the License Agreement related to Laboratory
Developed Tests, unless otherwise provided in this First Amendment.
 
NOW, for good and valuable consideration, the receipt of which is acknowledged
by all Parties to this First Amendment, the Parties agree as follows:
 
1.           Termination of Laboratory Developed Test Co-Exclusive
License.  Neither Party will have any further obligations to the other under
Section 4.1.2, including Exhibit D incorporated therein and attached to the
License Agreement, and 4.2.2 of the Agreement.  The Parties agree that Sections
1.14, 4.1.2 and 4.2.2 of the Agreement are hereby terminated, of no further
force and effect and deleted in their entirety; provided, however, that this
paragraph shall not apply to the obligations of the Parties to any obligation of
the Parties with respect to the obligation with respect to Confidential
Information under Section 7.1 of the Agreement.
 
2.           License Agreement Remains in Full Force and Effect.  Except as
otherwise expressly amended, all other terms and conditions of the License
Agreement shall remain in full force and effect.




 
[No other text on this page.  Go to signature page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties to this First Amendment have caused this First
Amendment to be executed by their respective duly authorized officers or
representatives and entered into as of the effective date set forth above.
 
HEALTH DISCOVERY CORPORATION
                         
By:
 
/s/ Stephen D. Barnhill, M.D.
         
Its:
  Chairman & CEO       Authorized Representative                  
ABBOTT MOLECULAR INC.
         
By:
 
/s/ Stafford O'Kelly
         
Its:
  President       Authorized Representative  

 
2